                rN rr{E LINTTED STATES DrSrRrCr               COURr     *fig$rm
            FOR TI{E WESTERN DISTRICT OF NORTH                  CAROLINA -"'44               FsL.




                               :H::'1',;l:ff),,                             "ed;;#,           . Irf

LINITED STATES OF AMERICA
                                                   CONSENT ORDER AND
V.                                               JUDGMENT OF FORFEITURE

ELLIOT NORRIS SMITH


      WHEREAS, the defendant, ELLIOT NORzuS SMITH, has entered into a plea
agreement (incorporated by reference herein) with the United States and has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. l1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; andlor property used in any manner to facilitate
the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 2l U.S.C. $ 853, provided, however, that such forfeiture is subject to any and all
third party claims and interests, pending final adjudication herein; the defendant
waives his interest,if any, in the property and agrees to the forfeiture of such interest;

       WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuant to Fed. R. Crim. P.32.2(bxl) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
ofthe property described below. Ifthe defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WI{EREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, TIIEREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           .   Approximately $6,146.00 in United States currency, seized on or
               about September 21,2018, at U.S. Highway 74 in Asheville, North
               Carolina.

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible propefiy.

      If and to the extent required by Fed. R' Crim. P. 32.2(b)(6),21 U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice ofthis forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in          the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.


                                           2
         Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this Order of Forfeiture,
   the United States Attorney's Office is authorizedto conduct any discovery needed
   to identifr, locate or dispose of the property, including depositions, interrogatories,
   requests for production of documents and to issue subpoenas, pursuant to Fed. R.
   Civ. P. 45.

          Following the Court's disposition of all timely petitions filed, a final order of
   forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(cX2). If no third
   party files a timely petition, this order shall become the final order and judgment of
   forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States shall
   have clear title to the property and shall dispose of the property according to law.
   Pursuant to Fed. R. Crim. P.32.2(b)(4XA), the defendant consents that this order
   shall be final as to defendant upon filing.

   SO AGREE,D:

        *ot*S lit-$l(
     -r
p^- JONATHAN D. LET ZRING



   ELLIOT NORRIS SMITH
   Defendant




                                              Signed:   trlorc*lr / ?,       2ot9



                                              W. CARLETON
                                              United States    istrate Judge
                                              Western Distri of North Carolina
